PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Conrad, Wayne, Ernest
Application No. 16/717,495
Filed: 17 Dec 2019
For: MULTISTAGE CYCLONE AND SURFACE CLEANING APPARATUS HAVING SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(e), filed November 3, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to the prior-filed non-provisional application set forth in the contemporaneously filed corrected Application Data Sheet (ADS).  This is also a decision on the petition under 37 CFR 1.182, filed November 4, 2021, requesting expedited consideration of the petition under 37 CFR 1.78(e).

The petition under 37 CFR 1.182 is GRANTED. 

The petition under 37 CFR 1.78(e) is GRANTED.

Petition under 37 CFR 1.182

With the instant petition, Applicant has paid the $420 petition fee and requested expedited consideration of the contemporaneously filed petition under 37 CFR 1.78(e).  In view thereof, the petition to expedite is granted.

Petition under 37 CFR 1.78(e)

A petition under 37 CFR 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.




Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed application, is enclosed.

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  

The application is being forwarded to Group Art Unit 1773 for examination in due course.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc:  corrected Filing Receipt